Exhibit For Immediate Release January 21, 2009 Jacksonville, Illinois Contact: Richard A. Foss Diana S. Tone President and CEO Chief Financial Officer (217) 245-4111 (217) 245-4111 JACKSONVILLE BANCORP, INC. ANNOUNCES SHARE REPURCHASE Jacksonville Bancorp, Inc.’s (NASDAQ Capital Market – JXSB) authorized a stock repurchase plan to repurchase up to 5% of its outstanding publicly held common stock, or 99,395 shares in the open market, in block trades or in privately negotiated transactions depending on market conditions.Any repurchased shares will be treated as treasury stock and will be available for general corporate purposes. This news release contains certain forward-looking statements within the meaning of the federal securities laws.The Company intends such forward-looking statements to be covered by the safe harbor provisions for forward-looking statements contained in the Private Securities Reform Act of 1995, and is including this statement for purposes of these safe harbor provisions.Forward-looking statements, which are based on certain assumptions and describe future plans, strategies and experiences of the
